Hill, C. J.
The plaintiff in error sued the Central Georgia Telephone Company to recover damages for personal injuries received by him as an employee of the company. The court awarded a nonsuit, and this is the error of which he complains. He testified, in brief, that he was employed as a lineman by the defendant company, and that it was his duty “to go over and look over the telephone line and see the irregularities and defects in the system, wherever the wires were strung; and whenever he saw any trouble, it was his place to repair it, and, if he could not repair it, to report it. He was the only employee of the company charged with the work' of inspecting the line and keeping it in good shape and repair.” He was informed by the company that there was some trouble in connection with the wires at Macon, Georgia, and, in pursuance of instruction, he went to Macon to find out what it was, and found that the wires were crossed on a pole in the city of Macon. While climbing this pole to inspect and correct the trouble, his hand came in contact with a hot wire that was lying on one of the iron spikes driven into the pole for climbing, and he received a shock which threw him to the ground, causing the injury for which he sues. It is true that in this case the wire that caused the injury did not belong to his master, but belonged to another corporation; but. it is apparent, from this brief statement of, his testimony, that the injury which he received was, as against his own master, incident to his emplyment of inspection, and was a risk assumed by him. The case, on the facts, falls squarely within the decision announced by Chief Justice Bleckley in the case of Dartmouth Spinning Company v. Achord, 84 Ga. 14 (10 S. E. 449, 6 L. R. A. 190), and followed by this court in the case of Lucas v. Southern Ry. Co., 1 Ga. App. 810 (57 S. E. 1041); and this is true whether the position of the hot wire across the iron spike was an open or a concealed danger. The judgment of nonsuit was therefore properly awarded.

Judgment affirmed.